Press Release FOR IMMEDIATE RELEASE Contact:Howard H. Nolan Senior Executive Vice President Chief Financial and AdministrativeOfficer (631) 537-1001, ext. BRIDGE BANCORP, INC. REPORTS FIRST QUARTER 2009 RESULTS Increased Earnings and Strong Growth in Loans and Core Deposits Bridgehampton, NY –April16, 2009) Bridge Bancorp, Inc. (NASDAQ: BDGE), the parent company of The Bridgehampton National Bank, today announced increases in net income and earnings per share for the first quarter of 2009; highlights for the quarter include: · Net income of $2.2 million or $.36 per share, a 12% increase over the first quarter in 2008. · Returns on average equity and assets of 16.10% and 1.11%, respectively. · Net interest income of $9.1 million with a net interest margin of 5.00%. · Total loans of $441.2 million, an increase of $53.3 million or 14% over March 2008. · Deposits of $705.9 million, an increase of 23% compared to March 2008 levels. · Demand deposits of $183.5 million representing 26% of total deposits. · Increased reserve levels and continued solid credit quality with stable non-performing assets. · First quarter dividend declaration of $.23 per share. “As we begin a challenging year, it is particularly noteworthy to achieve these positive results. Our substantial improvement in income and continued growth in deposits and loans reflects our commitment to community banking.We continue to identify opportunities presented in our market and have been actively working with new and existing customers to build long term banking relationships,” commented Kevin M. O’Connor, the President and CEO of Bridge Bancorp, Inc. Net Earnings and Returns Net income for the quarter ended March 31, 2009 was $2.2 million or $.36 per share compared to $2.0 million and $.32 per share for the same period in 2008. The 12% increase reflects a continuation of positive trends in net interest income offset by declines in non-interest income, an increase in the provision for loan losses and higher operating costs. Growth in net interest income during the first quarter resulted from higher average earning assets coupled with an improvement in the net interest margin to 5.00%, from last year’s 4.68%.The earning asset increase reflects net loan growth and increases in securities holdings. Our earning assets are principally funded by deposits although favorable market conditions prompted an increase in borrowings in 2009 compared to the first quarter of 2008. The higher provision for loan losses reflects the economic realities of 2009 and is consistent with levels recorded in the prior quarter.Non interest income declined from 2008 due to lower transactional and overdraft fees coupled with the expected declines in title fee income. Operating expenses were higher due to a $261,000 increase in FDIC insurance premiums and ongoing costs associated with growth initiatives. However, the efficiency ratio, a measure of expense to revenue, improved and for the quarter was 57.6%, compared to 60.0% in “Our continued ability to grow net interest income reflects both our ability to expand our core banking franchise and a favorable interest rate environment,” stated Mr. O’Connor. “We are seeing the recession’s impact on all aspects of non-interest income as real estate transaction volume and overall consumer activity has declined.The higher FDIC insurance costs will continue throughout 2009 and in the second quarter of 2009 our results may include an additional FDIC special emergency assessment, as the FDIC attempts to rebuild its insurance fund.” Balance Sheet and Asset Quality Total assets grew to $813.0 million at March 31, 2009, a 24% increase over the prior year level of $654.6 million. This included approximately $51.8 million of net loan growth and a $100.3 million net increase in the investment portfolio.
